IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-20505
                         Conference Calendar



JULES L. WALTER,

                                          Plaintiff-Appellant,


versus

BROWN AND ROOT, INC.,

                                          Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                        USDC No. 96-MC-202
                       - - - - - - - - - -
                         February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Jules J. Walter seeks in forma pauperis (IFP) status in the appeal

of the denial of his motion to proceed IFP in his employment

discrimination suit.    To proceed IFP on appeal, Walter must show that

he is a pauper and must raise a nonfrivolous issue.    Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982).   "The inquiry is limited to whether

the appeal involves `legal points arguable on their merits (and

therefore not frivolous).'"    Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20505
                               - 2 -

     An order denying an application to proceed IFP is

immediately appealable and is properly before this court.      See

Flowers v. Turbine Support Division, 507 F.2d 1242, 1244 (5th

Cir. 1975).   The denial of IFP status is reviewed for an abuse of

discretion.   Id. at 1243-44.   Whether a party may proceed IFP in

the district court is based solely upon economic criteria.

Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976).   Poverty

sufficient to qualify does not require absolute destitution.

Adkins v. E.I. du Pont de Nemours & Co., 335 U.S. 331, 339

(1948).   The central question is whether the movant can afford

the costs without undue hardship or deprivation of the

necessities of life.   Id. at 339-40.

     Walter’s district-court application to proceed IFP indicates

that he could afford the filing fee without undue hardship or

deprivation of the necessities of life.   Accordingly, the

district court did not abuse its discretion when it denied

Walter’s motion to proceed IFP.   As such, Walter fails to raise a

nonfrivolous issue on appeal.   His motion to proceed IFP in this

court is DENIED, and his appeal is DISMISSED.   5th Cir. R. 42.2.

Walter’s motion for leave to file his brief in its present form

is also DENIED.